Opinion issued January 21, 2010










In The
Court of Appeals
For The
First District of Texas




NO. 01–09–00152–CV




SHERRIFU DRAMMEH, Appellant

V.

JAMES E. KILPATRICK, Appellee




On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 932472




MEMORANDUM OPINIONAppellant, Sherrifu Drammeh, has failed to timely file a brief.  See Tex. R.
App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal
was subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
          We dismiss the appeal for want of prosecution for failure to timely file a brief. 
We deny all pending motions.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.